       Case 1:20-cv-02874-PAE-SN Document 13 Filed 08/06/20 Page 1 of 1




Anthony Joyner
DIN#17Al255
Upstate C01Tectional Facility                                                          8/6/2020
P.O. Bo 2001
Malone, New York 12953
                                                                                       July 28, 2020

White Plains Courthouse
C/O Pro-Se Intake Unit
United States District Comt
Southern District ofNew York
3 00 Quarropas Street
White Plains, New York 10601
ATT: Magistrate Judge Assigned: Sarah Netburn

                                              Docket No.: 20-cv-02874-PAE-SN

Dear Magistrate Judge Netburn:

        I am writing this correspondence to inform you that I do not have any pending cases in
the state cou1i at this time.
        My last state case was decided on January 22, 2020, so the court ca1;1 proceed with my
federal petition.
        1 am sending a copy of this correspondence to the District Attorney and the Attorney
General to inform him the same.

                                                      Respectfully Submitted,




  The Court interprets Petitioner's letter to indicate that he has exhausted his state court remedies.
  Accordingly, the stay in this case is lifted. Within sixty days of the date of this order, Respondent
  shall file and serve (1) an answer to the petition and (2) the transcripts and briefs identified in Rule
  5 of the Rules Governing Section 2254 Cases in the United States District Courts. Petitioner may
  file and serve reply papers, if any, within thirty days from the date he is served with Respondent's
  answer.

  The Clerk of Court is directed to mail a copy of this Order to Petitioner.




  DATED: August 6, 2020
         New York, New York
